Catterson, J. (dissenting).
In this CPLR article 78 proceeding, petitioner seeks relief in the nature of prohibition and mandamus. Specifically, petitioner seeks to prohibit enforcement of the written decision of Hon. Renee White, Supreme Court of the State of New York, Criminal Term, Part 62, entered on or about December 6, 2006, denying petitioner’s motion to dismiss the indictment against her and directing her to trial on the indictment.
Under the indictment (No. 4341/06), petitioner is charged with one count of burglary in the second degree, two counts of custodial interference in the second degree, four counts of criminal contempt in the second degree and four counts of endangering the welfare of a child. The charges arise out of petitioner’s alleged violation of a temporary order of protection (TOP) issued by New York County Criminal Court, Part F, during the pendency of a prior criminal action against petitioner.1
*162■ The prior criminal action was a felony complaint on which petitioner was arraigned in the Criminal Court of the City of New York on February 9, 2006. More than three months elapsed without any prosecutorial action, either grand jury action or reduction of charges to a misdemeanor, on the complaint. On May 22, 2006, the Part F court designated the case for the dismissal calendar in Part 2F and adjourned the matter without objection to August 24, for automatic dismissal. Concomitantly, the court extended the temporary order of protection against petitioner to remain in effect till August 24, 2006.
Petitioner was informed that her felony complaint would be automatically dismissed as “stale” in Part 2F of the Criminal Court, New York County on' August 24, 2006 if the District Attorney did not take any action on it by that date.2 The notice that was issued to petitioner on May 22, 2006 read in relevant part: “Your docket has been adjourned to August 24, 2006 and Your Appearance is Not Required on the Adjourned Date. If no action is taken by the District Attorney prior to the above date, the docket will be dismissed and sealed.”
On August 16, 2006, petitioner was arrested for the alleged violation of the TOP after.she went to her sister’s apartment and took her children out on an unsupervised trip two days earlier. Petitioner was indicted on the charges stemming from the alleged violation on August 22nd. Petitioner filed an omnibus motion before the respondent on November 1, 2006, séeking to dismiss the indictment on the grounds of constitutionál infirmities in the statutory scheme that permitted the TOP to survive the effective speedy trial dismissal date of the felony complaint. On or about December 6, 2006, respondent issued a written decision denying the motion to dismiss and directing the case to trial. Petitioner then filed this article 78 petition.
Petitioner asserts that the motion court should be enjoined from directing the indictment to trial since it is based on alleged violations of a TOP that had for all intents and purposes expired at the time of the alleged violations. Further, petitioner *163asserts that the respondent acted in excess of her authority by directing the indictment to trial on the basis of a TOP issued by a court that had also exceeded its authority by extending the TOP to an arbitrary date beyond its effective expiration. Petitioner additionally argues that the extension of the TOP without a hearing on the matter violated her due process and equal protection rights.
Respondent District Attorney argues that an article 78 proceeding in the nature of prohibition is not a proper vehicle for appealing this issue, and that the issue may be resolved on direct appeal following an adverse verdict in the underlying criminal trial. Furthermore, the court’s order states that petitioner may raise the issue as a defense at trial.
As a threshold matter, I agree that prohibition is an “extraordinary” remedy and should not generally be used where an issue may be reviewed on appeal or where the “grievance can be redressed by ordinary proceedings at law or in equity.” (Matter of Lee v County Ct. of Erie County, 27 NY2d 432, 437 [1971] [citations omitted], cert denied 404 US 823 [1971].) Nor should it be used where an article 78 proceeding appears to be a substitute for an unauthorized interlocutory appeal. (See Matter of State of New York v King, 36 NY2d 59, 62 [1975].)
Nevertheless, the remedy of prohibition is designed to stop and control affirmative acts of a court or public officer which are done in excess of authorized powers. (See Matter of Rush v Mordue, 68 NY2d 348, 352-353 [1986].) Moreover, prohibition may lie where “the claim is substantial, implicates a fundamental constitutional right, and where the harm caused . . . could not be adequately redressed through the ordinary channels of appeal.” (Id. at 354; see also Matter of Murtagh v Leibowitz, 303 NY 311 [1951] [criminal action removed from a court when crime could not have been committed in the geographical jurisdiction]; Matter of Kraemer v County Ct. of Suffolk County, 6 NY2d 363 [1959] [where defendants were to be prosecuted for a crime for which they could not be constitutionally tried]; Matter of Lee v County Ct. of Erie County, supra.)
While I agree that petitioner could raise this issue on direct appeal (see People v Bleau, 276 AD2d 131 [2001]), nevertheless if a determination can be made that, as petitioner claims, she was charged with a crime that simply could not have been committed by her, then it would be, at the very least, a waste of judicial resources to require petitioner to go to trial. Moreover, if indeed, petitioner could not have committed the crime, then I *164fail to see how going to trial, waiting for a possible conviction and perhaps enduring incarceration could then be “adequately corrected” through the appeal process. (Cf. Rush v Mordue, 68 NY2d at 354, citing Matter of Dondi v Jones, 40 NY2d 8, 14 [1976].) I therefore find that the issue is of sufficient “magnitude” to consider pursuant to an article 78 prohibition proceeding.
Petitioner correctly asserts that the prior criminal action was no longer effectively pending in Criminal Court on August 9, 2006. Pursuant to CPL 30.30 (1) (a) the People are required to be ready for trial within six months of the commencement of a criminal action in which a felony is charged. (People v McKenna, 76 NY2d 59, 62 [1990].) Here, petitioner was arraigned on a felony complaint which commenced the criminal action on February 9, 2006. Thus, the People were required to be ready for trial on August 9, 2006 unless excludable time could be attributed to the People to shorten the period of delay. (People v Cortes, 80 NY2d 201, 208 [1992].)
In the instant case, the People were not ready for trial because they did not convert the felony complaint into an indictment, and so were without a jurisdictionally sufficient instrument. (See People v Cruz, 123 Misc 2d 316 [1984].) As of August 9, 2006, the People had not taken any grand jury action and so could not obtain an indictment by the requisite time. Additionally, an indictment alone is not enough for the People to be deemed ready for trial if arraignment of the defendant is not possible within the statutory period. (People v England, 84 NY2d 1, 5, [1994] [arraignment is an “elemental prerequisite to trial readiness”]; see also People v Goss, 87 NY2d 792, 794 [1996].)
Thus, with no indictment or arraignment of the petitioner by August 9, 2006, the criminal action was effectively no longer pending. This necessarily rendered the August 24, 2006 calendar date set for dismissal arbitrary, irrelevant and meaningless.
Because of the statutory framework, while petitioner could have moved to dismiss an indictment returned on August 9, 2006, she cannot move to dismiss a felony complaint until 12 months after arraignment. There is no provision in CPL 30.30 for a motion to dismiss a felony complaint; the only way to move to dismiss a felony complaint is pursuant to CPL 180.85 effective 12 months after arraignment; the alternative is Part 2F of the Criminal Court of New York City where stale felony *165complaints are sent to the elephant graveyard of the dismissal calendar. This is where petitioner’s case was sent on May 22, 2006 for eventual dismissal on August 24, 2006.
However, as petitioner correctly asserts, without any further prosecutorial action by August 9, 2006, the case against her could no longer be pending or restored to the calendar given the speedy trial statute. Significantly, respondents do not claim that any such criminal action was pending or could have been pending on August 9, 2006. Nor does either respondent counter petitioner’s assertion that the case against her was effectively dismissed as of August 9, 2006. Thus, it is uncontroverted that the court had no jurisdiction over petitioner as of August 9, 2006.
In this case, therefore, in my opinion the crucial question arises as to whether a temporary order of protection can survive beyond the date where all parties agree that a criminal action is no longer pending. Case law is thin on this issue, although People v Bleau (276 AD2d 131 [2001], supra) is instructive. In that case, defendant argued that a temporary order of protection expired automatically upon the termination of the criminal action from which it arose. Defendant was arrested stemming from an incident involving his ex-girlfriend. As a result, a TOP was issued, scheduled to expire on October 1, 1998. On August 11, 1998, defendant pleaded guilty to a charge of disorderly conduct and harassment of his girlfriend. On September 2, 1998, he was arrested for violating the TOP by contacting the ex-girlfriend. On appeal, defendant argued that his guilty plea terminated the criminal action upon which the TOP had been issued, and therefore the TOP had expired automatically. The appellate court agreed with defendant stating: “the critical factor in issuing a temporary order of protection under CPL 530.13 (1) is defendant’s status as a charged offender and the pendency of the action.” (Id. at 133.) The Court found that once a defendant is acquitted or sentenced, the criminal action is no longer pending and without a pending criminal action, a TOP becomes a nullity.
In applying the foregoing rationale to the instant case, since both respondents concede that no criminal action against petitioner was pending as of August 9, 2006, I find that the TOP was a nullity as of that date, and therefore, petitioner could not have violated the TOP on August 14, 2006.
Consequently, I believe the Criminal Court, Part F exceeded its authority in extending the TOP to an arbitrary date that *166was irrelevant to the pendency of the prior criminal action, and therefore that the motion court erred in directing petitioner to trial. In my opinion, the motion court should be enjoined from directing petitioner to trial, the decision vacated and the indictment dismissed.
Saxe, J.P., Gonzalez and Sweeny, JJ., concur with Nardelli, J.; Catterson, J., dissents in a separate opinion.
Petition denied and the proceeding dismissed, without costs.

. Respondents assert that two of the criminal contempt charges (class A misdemeanors; see Penal Law § 215.50 [3]) stem from the petitioner’s viola*162tion of a Family Court order of supervised visitation. However, that order was referenced" on the TOE


. Part 2F of New York’s Criminal Court provides an alternative mechanism to that of CEL 180..85 (provision for motion to dismiss felony complaint one year after arraignment) for dismissing stale felony complaints since the option of dismissal under the speedy trial statute, CEL 30.30, is not available for felony complaints.